DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/05/2021 has been entered.
 
Response to Amendment
This office action is responsive to the amendment filed on 06/18/2020. As directed by the amendment: claim 1 has/have been amended, and claims 5-11 have been added. Claims 1-11 are presently pending in this application.

Response to Arguments
Applicant's arguments filed 01/05/2021 have been fully considered but they are not persuasive.
In regards to Applicant’s argument that “The subject matter of the present claims relating to the feature of, e.g., the spring being rotatable to a defined position and 
The instant office action has been made Non-Final.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-4 and 6 are rejected under 35 U.S.C. 102(b) as being anticipated by Cutler et al. (US 4232837).
Cutler et al. disclose a rotary spring-return operator (fig. 1) comprising: a housing (50, 51) having a housing aperture (through which end of 70 extends); a cover plate (79) having a cover plate aperture (through which end of 32 extends); a multi-slotted 

    PNG
    media_image1.png
    526
    701
    media_image1.png
    Greyscale

wherein the retaining band (75) is securely fastened around the spring and capable of retaining the maximum possible force which may be stored in the spring (band 75 is a solid housing substantially surrounding the spring);
wherein the retaining band encircles the spring (as seen in fig. 1); 
wherein the retaining band encapsulates the spring (encapsulates on three sides, as seen in fig. 1); and 
wherein the spring is securable to a slot that is associated with a defined amount of preload (note, the limitation “a defined amount of preload” is a broad limitation that can be read to be any amount; the slots 92 on Cutler’s shaft on the spring return operator provide a defined amount of preload based on their positions in relation to the spring.);


Claim Rejections - 35 USC § 103
Claims 7-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cutler et al. (US 4232837) in view of Morse (US 456833).
Cutler discloses the invention as essentially claimed, except for wherein the multi-slotted shaft comprises five slots; wherein the multi-slotted shaft comprises a plurality of slots spaced around the multi-slotted shaft at intervals corresponding to successive 4% reductions in spring preload of 0%, 4%, 8%, 12%, and 16%.
Morse teaches a known shaft (B) configuration having multiple openings for which to attach an end (a’) of a spring to orient the shaft and spring as desired.
It would have been obvious to one having ordinary skill in the art to modify the invention of Cutler such that the shaft comprises a plurality of slots, as taught by Morse, for the purpose of providing adjustability to the attachment of the spring to the shaft, in a manner yielding predictable results. Although, Morse does not disclose a particular spacing to achieve particular changes in preload, one of ordinary skill in the art would understand the spring load achieved would depend on where the end of the spring is attached around the shaft. 	It would have been obvious to one having ordinary skill in the art to adjust the spacing of the slots as desired to provide the end resulting preload on the spring, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954) .Such adjustability would provide the expected result of the same shaft providing multiple preloads at desired settings for various applications.


Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA TIETJEN, whose telephone number (571) 270-5422.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Tom Sweet can be reached at 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARINA A TIETJEN/Primary Examiner, Art Unit 3753